Citation Nr: 1035319	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine.

3.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease.  

4.  Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease, effective March 27, 2007.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served in the National Guard from February 1998 to 
September 2005.  From June 2004 to September 2005, he was called 
to active duty.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the RO.  


FINDINGS OF FACT

1.  Since service connection became effective September 17, 2005, 
the Veteran's degenerative disc disease of the cervical spine has 
been manifested primarily by complaints of pain, cervical spine 
flexion to at least 40 degrees, and a combined range of cervical 
spine motion to at least 185 degrees.  

2.  Since service connection became effective September 17, 2005, 
the Veteran's degenerative disc disease of the thoracic spine has 
been manifested primarily by complaints of pain and stiffness, 
thoracolumbar spine flexion to at least 90 degrees, and a 
combined range of thoracolumbar spine motion of at least 210 
degrees.  

3.  Effective September 17, 2005, through March 26, 2007, the 
Veteran's gastroesophageal reflux disease was manifested 
primarily by heartburn for which he took medication and 
complaints of water brash which interrupted his sleep.  

4.  Since March 27, 2007, the Veteran's gastroesophageal reflux 
disease has been manifested primarily by abdominal discomfort, 
regurgitation, and complaints of nighttime reflux.  

CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating in 
excess of 10 percent for degenerative disc disease of the 
cervical spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2009).

2.  The criteria have not been met for an initial rating in 
excess of 10 percent for degenerative disc disease of the 
thoracic spine.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5243 (2009).

3.  For the period from September 17, 2005 through March 26, 
2007, the criteria were met for an initial 10 percent rating for 
gastroesophageal reflux disease.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.114, Diagnostic Code 7346 (2009).

4.  For the period since March 27, 2007, the criteria have not 
been met for a rating in excess of 10 percent for 
gastroesophageal reflux disease.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.114, Diagnostic Code 7346 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
increased ratings for degenerative disc disease of the cervical 
spine, degenerative disc disease of the thoracic spine, and 
gastroesophageal reflux disease.  38 U.S.C.A. §§ 5103, 5103A.  
After reviewing the record, the Board finds that VA has met that 
duty.

In its May 2006 rating action, the RO granted the Veteran's 
claims of entitlement to service connection for a cervical spine 
disability, a thoracic spine disability, and gastroesophageal 
reflux disease.  The RO assigned 10 percent ratings each for the 
cervical spine disability and for the thoracic spine disability.  
The RO assigned a noncompensable rating for the Veteran's 
gastroesophageal reflux disease.  All of those ratings became 
effective September 17, 2005.  The Veteran disagreed with those 
ratings and this appeal ensued.  

Following the receipt of the Veteran's notice of disagreement, VA 
notified the Veteran of the information and evidence necessary to 
substantiate and complete his increased rating claims, including 
the evidence to be provided by the Veteran and notice of the 
evidence VA would attempt to obtain.  VA informed the Veteran 
that in order to establish an increased rating for any of his 
service-connected disabilities, the evidence had to show that 
such disability had worsened and the manner in which such 
worsening had affected his employment and daily life.  
38 U.S.C.A. § 5103(a).  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records; records 
reflecting his treatment at St. John's Regional Health Center, 
St. Mary's Health Center, and Capital Region Medical Center; 
records reflecting his treatment after service by William B. 
Rodgers, M.D. and Andrew R. Johnson, M.D; and records reflecting 
his VA treatment from February 2006 to March 2009.  

In January 2006, March 2007, and November 2009, VA examined the 
Veteran to determine the nature and extent of impairment due to 
his service-connected cervical and thoracic spine disabilities 
and his service-connected gastroesophageal reflux disease.  The 
VA examination reports show that the examiners reviewed the 
Veteran's medical history, interviewed and examined the Veteran, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  Therefore, the Board concludes that 
the VA examinations are adequate for evaluation purposes.  See 
38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).

In his substantive appeal, dated in May 2007, the Veteran 
requested a hearing at the RO before a member of the Board.  
However, in August 2007, the Veteran withdrew that request and 
has not asked to have that hearing rescheduled.  Therefore, the 
Board will consider the case based on the evidence of record.

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support his 
claim; and there is no evidence of any VA error in notifying or 
assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to the merits 
of the appeal.

Analysis

Disability evaluations are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (When 
service connection is granted and an initial rating award is at 
issue, separate ratings can be assigned for separate periods from 
the time service connection became effective.).  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods. 

The Cervical Spine

The Veteran's service-connected degenerative disc disease of the 
cervical spine is rated as intervertebral disc syndrome.  
Intervertebral disc syndrome (preoperatively or postoperatively) 
is rated either on the basis of the criteria set forth in the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes or on the basis of the criteria set forth 
in the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

A 20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than four 
weeks during the past 12 months.  A 40 percent rating is 
warranted for incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).  

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, each segment is to be evaluated on the 
basis of incapacitating episodes or on the basis of the criteria 
set forth in the General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in the higher evaluation 
for that segment.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
Note (2).  

Under the General Rating Formula for Diseases and Injuries of the 
Spine, the noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.  A 10 percent rating is warranted when forward flexion 
of the cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or, when the combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, when muscle spasm, guarding, or localized tenderness 
does not result in an abnormal gait or abnormal spinal contour; 
or, when there is a vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine.

A 20 percent rating is warranted when forward flexion of the 
cervical spine is greater than 15 degrees but not greater than 30 
degrees; or, when the combined range of motion of the cervical 
spine not greater than 170 degrees; or, when there is muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id.

Disability of the thoracolumbar and cervical spine segments is 
rated separately, except when there is unfavorable ankylosis of 
both segments, which will be rated as a single disability.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (6).  

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a 
lack of normal endurance and functional loss due to pain and pain 
on use, specifically limitation of motion due to pain on use 
including that experienced during flare ups.  38 C.F.R. § 4.40.  
Consideration is also given to weakened movement, excess 
fatigability, and incoordination, as well as the effects of the 
disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 
4.45. 

A review of the evidence discloses that since service connection 
became effective September 17, 2005, the Veteran's degenerative 
disc disease of the cervical spine has been manifested primarily 
by complaints of pain and limitation of motion.  However, the 
evidence such as the report of his January 2006 VA examination 
shows that he is able to flex his cervical spine to at least 40 
degrees, and the report of his March 2007 VA examination shows 
that that he has a combined range of cervical spine motion of at 
least 185 degrees.  Moreover, the evidence is negative for any 
findings of associated muscle spasms or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Rather, the 
evidence consistently shows that the Veteran holds his head erect 
and does not have an abnormal spinal contour.  Indeed, the 
evidence is negative for any associated heat, discoloration, or 
deformity.  In addition, the preponderance of the evidence shows 
that the Veteran does not experience associated flare-ups or 
additional limitation of cervical spine motion with repetitive 
motion.  There is no evidence of a lack of normal endurance 
weakened movement, excess fatigability, and/or incoordination.  
In this regard, there is no evidence of atrophy of disuse of any 
associated muscles and no evidence of any separately identifiable 
neurologic disability.   In fact, the evidence shows that the 
Veteran's muscle strength is consistently 5/5 and that he 
demonstrates good muscle tone.  Moreover, his reflexes and 
sensation are all within normal limits.  

Although the Veteran underwent cervical spine surgery in February 
2006 and required six weeks of convalescence, that period of time 
was contemplated by a 100 percent schedular evaluation under 
38 C.F.R. § 4.30.  Otherwise, there have been no incapacitating 
episodes as defined by VA law and regulations.  In this regard, 
the evidence, such as the VA examination reports, shows that the 
Veteran missed no more than one week of work a year, as a 
correctional officer, due to his service-connected cervical spine 
disability.  Indeed, he retired as a correctional officer due to 
age or duration of employment.  In addition, there is no evidence 
that his cervical spine disability had more than a moderate 
impact on his activities of daily living.  In fact, it had no 
essential impact on his ability to feed himself, keep himself 
groomed and clean, or attend to the wants of nature.  

In light of the foregoing, the Board finds that since service 
connection became effective, the manifestations of the Veteran's 
service-connected degenerative disc disease of the cervical spine 
have not met or more nearly approximated the criteria for a 
schedular evaluation in excess of 10 percent under the applicable 
diagnostic code.  As such, an increased initial rating is not 
warranted, and the appeal is denied.

The Thoracic Spine

The Veteran's degenerative disc disease of the thoracic spine is 
also rated as intervertebral disc syndrome.  As above, the rating 
is assigned either on the basis of the criteria set forth in the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes or on the basis of the criteria set forth 
in the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the General Rating Formula for Diseases and Injuries of the 
Spine, however, the range of motion criteria for the 
thoracolumbar spine area is different than that for the cervical 
spine.  A 10 percent rating is warranted when forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, when the combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, when muscle spasm, guarding, or localized 
tenderness does not result in an abnormal gait or abnormal spinal 
contour; or, when there is a vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or, when the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, when there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine.  

A further review of the evidence shows that since service 
connection became effective September 17, 2005, the Veteran's 
degenerative disc disease of the thoracic spine has been 
manifested primarily by complaints of pain and stiffness and 
limitation of motion.  However, the evidence such as the report 
of his January 2006 VA examination shows that he is able to flex 
his thoracolumbar spine to at least 90 degrees, and that he has a 
combined range of thoracolumbar spine motion of at least 210 
degrees.  Moreover, the evidence is negative for any findings of 
associated muscle spasms or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Rather, the evidence 
consistently shows that the Veteran's gait and station are normal 
and that he walks without the aid of any assistive devices.  The 
evidence is also negative for any associated heat, discoloration, 
or deformity affecting the thoracic spine.  In addition, the 
preponderance of the evidence shows that Veteran does not 
experience associated flare-ups or additional limitation of 
thoracolumbar spine motion with repetitive motion, a lack of 
normal endurance, weakened movement, atrophy, excess 
fatigability, and/or incoordination.  

During his November 2009 VA examination, the Veteran reported 
sciatic nerve pain while standing; however, the evidence is 
negative for any evidence of a separately identifiable neurologic 
disability.   In fact, the evidence shows that the Veteran's 
muscle strength in his lower extremities has consistently been 
full at 5/5 and that he has good muscle tone.  Moreover, his 
reflexes and sensation have all been within normal limits, and 
Babinski's sign has been, consistently, downgoing.  

Finally, the evidence is negative for any incapacitating episodes 
as defined by VA law and regulations.  As with his cervical spine 
disability, the evidence, such as the VA examination reports, 
shows that the Veteran missed no more than one week of work a 
year, as a correctional officer, due to his service-connected 
thoracic spine disability.  In addition, there is no evidence 
that his thoracic spine disability had more than a moderate 
impact on his activities of daily living.  In fact, it had no 
essential impact on his ability to feed himself, keep himself 
groomed and clean, or attend to the wants of nature.  

In light of the foregoing, the Board finds that since service 
connection became effective, the manifestations of the Veteran's 
service-connected degenerative disc disease of the thoracic spine 
have not met or more nearly approximated the criteria for a 
schedular evaluation in excess of 10 percent under the applicable 
diagnostic code.  As such, an increased initial rating is not 
warranted, and the appeal is denied.

The Gastroesophageal Reflux Disease  

Finally, the Veteran seeks entitlement to an increased rating for 
his service-connected gastroesophageal reflux disease.  

A 30 percent rating is warranted for gastroesophageal reflux 
disease manifested by persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal arm or shoulder pain, which is productive of 
considerable impairment of health.  A 10 percent rating is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 
7346.

In its May 2006 rating action, the RO granted the Veteran's claim 
of entitlement to gastroesophageal reflux disease and assigned a 
noncompensable rating, effective September 17, 2005.  By a rating 
action in August 2007, the RO raised that rating to 10 percent, 
effective March 27, 2007.  Therefore, the issue of entitlement to 
an increased rating for gastroesophageal reflux disease is 
comprised of two issues:  1)  Entitlement to an initial 
compensable evaluation for the period from September 17, 2005 
through March 26, 2007, and 2) Entitlement to a rating in excess 
of 10 percent, effective March 27, 2007.  



September 17, 2005 through March 26, 2007

The evidence on file, which reflects the Veteran's treatment or 
examination between September 17, 2005 through March 26, 2007, 
shows that the Veteran's gastroesophageal reflux disease was 
manifested primarily by complaints of and heartburn for which he 
took medication and by reflux symptoms, particularly at night.  
Indeed, during his January 2007 VA examination, he reported water 
brash which interrupted his sleep.  Such findings were generally 
consistent throughout the period and more nearly approximated the 
schedular criteria for a 10 percent rating.  Therefore, to that 
extent, the appeal is allowed.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation.  However, 
there were no findings of dysphagia accompanied by substernal arm 
or shoulder pain, nor were there findings that the Veteran's 
gastroesophageal reflux disease was productive of considerable 
impairment of health.  Rather, the evidence, such the reports of 
his January 2006 and March 2007 VA examinations, shows that he 
was generally in good health with no history of nausea or 
vomiting, melena or hematemesis, or anemia.  In fact, he was 
found to be well-developed and well nourished at five feet eleven 
inches tall and at least 185 pounds.  In addition, there was no 
evidence that his gastroesophageal reflux disease had a 
significantly impact on the performance of his job or on his 
ability to independently perform his activities of daily living.  
Therefore, the Board is of the opinion that for the period from 
September 17, 2005 through March 26, 2007, the manifestations of 
the Veteran's gastroesophageal reflux disease did not meet or 
more nearly approximate the schedular criteria for a rating in 
excess of 10 percent.

Effective March 27, 2007 

On March 27, 2007, during a 48 hour pH study by D. G., M.D., the 
Veteran had 143 reflux episodes, manifested by heartburn, 
regurgitation, and chest pain.  On the basis of those increased 
manifestations, the RO raised the schedular disability rating 
from noncompensable to 10 percent, effective March 27, 2007.  
However, there was no competent evidence of dysphagia accompanied 
by substernal arm or shoulder pain, which was productive of 
considerable impairment of health.  Therefore, he did not meet or 
more nearly approximate the criteria for a schedular rating in 
excess of 10 percent.

In July 2007, the Veteran underwent laparoscopic surgery, 
converted to open, Nissen fundoplication.  Thereafter, he ate 
reasonably well and remained essentially well-developed and well-
nourished with a weight of at least 177 pounds.  Although he 
complained of some difficulty swallowing during a four week 
follow-up visit, the evidence was generally negative for 
dysphagia.  Nevertheless, he was, again, off work for a six week 
period of convalescence.  Therefore, from July 27, 2007 through 
August 31, 2007, he received a 100 percent schedular evaluation 
under 38 C.F.R. § 4.30.  Thereafter, the 10 percent schedular 
rating was restored.  

The evidence on file shows that since September 1, 2007, the 
Veteran's gastroesophageal reflux disease has continued to be 
manifested primarily by abdominal discomfort, regurgitation, and 
complaints of nighttime reflux.  However, there remains no 
evidence of anemia, melena, hematemesis, or malnutrition.  
Indeed, he weighs between 188 and 200 pounds and is, generally, 
in good health.  Moreover, there is no evidence that his 
gastroesophageal reflux disease performance has more than a 
moderate impact on his ability to independently perform his 
activities of daily living or that while employed, it had a 
significant impact on his job.  Therefore, the Board is of the 
opinion that for the period effective from September 1, 2007 
through the present, the manifestations of the Veteran's 
gastroesophageal reflux disease do not meet or more nearly 
approximate the schedular criteria for a rating in excess of 10 
percent.  Accordingly, an increased rating for that period is not 
warranted; and, therefore, the appeal is denied.

Extraschedular Considerations

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the Director 
of the VA Compensation and Pension Service for possible approval 
of an extraschedular rating for the Veteran's service-connected 
disabilities of the cervical and thoracic spines, as well as his 
gastroesophageal reflux disease.  38 C.F.R. § 3.321(b)(1) (2009).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009), 
Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant 
is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
is found to be inadequate, the Board must determine whether the 
Veteran's disability picture exhibits other related factors, such 
as those provided by the regulation as "governing norms."  Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In this case, neither the Veteran nor his representative has 
expressly raised the matter of entitlement to an extraschedular 
rating.  The Veteran's contentions have been limited to those 
discussed above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. West, 
12 Vet. App. 32 (1998) (while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant).  
Moreover, the Veteran and his representative have not identified, 
and the Board has not found, any factors which may be considered 
to be exceptional or unusual with respect to the service-
connected disabilities of the cervical and thoracic spines, as 
well as his gastroesophageal reflux disease.  In this regard, the 
record does not show that the Veteran has required frequent 
hospitalizations for any of those disabilities.  There is no 
unusual clinical picture presented, nor is there any other factor 
which takes any of those disabilities outside the usual rating 
criteria.  In short, the evidence does not support the 
proposition that the Veteran's disabilities of the cervical and 
thoracic spines, as well as his gastroesophageal reflux disease 
present such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted under 38 
C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the thoracic spine is denied.

For the period from September 17, 2005 through March 26, 2007, 
entitlement to an initial 10 percent rating for gastroesophageal 
reflux disease is granted, subject to the law and regulations 
governing the award of monetary benefits.  

For the period effective March 27, 2007, entitlement to a rating 
in excess of 10 percent for gastroesophageal reflux disease is 
denied.  



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


